 1
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT

 9                    CENTRAL DISTRICT OF CALIFORNIA

10
11
     MELVIN CLAUDE COATS, II,       ) Case No. CV 18-10135-DSF (JPR)
12                                  )
                      Plaintiff,    )
13                                  )        J U D G M E N T
                v.                  )
14                                  )
     LOS ANGELES POLICE             )
15   DEPARTMENT,                    )
                                    )
16                    Defendant.    )
                                    )
17
18
19       IT IS HEREBY ADJUDGED that this action is dismissed.
20
21
22 DATED: 2/27/2019                ____________________________
                                   DALE S. FISCHER
23                                 U.S. DISTRICT JUDGE
24
25
26
27
28
